                   Case 14-12514-CSS              Doc 1058           Filed 08/19/21   Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                           §
                                                                 §      Chapter 11
               1
KIOR, INC.,                                                      §
                                                                 §      Case No. 14-12514 (CSS)
                                                                 §
                                                                 §
                  Debtor.                                        §
--------------------------------------------------------------

                             CERTIFICATION OF COUNSEL REGARDING
                             SCHEDULING OF OMNIBUS HEARING DATE

         The undersigned hereby certifies that the Court has provided the hearing date set forth on the

proposed order, attached hereto, for the above-captioned chapter 11 case.

         WHEREFORE, counsel for Mard, Inc. f/k/a KiOR, Inc. requests that the Court enter the

proposed order, attached hereto, at its earliest convenience.

Dated: August 19, 2021
      Wilmington, Delaware

David M. Stern (admitted pro hac vice)                    /s/ Megan E. Kenney
Thomas E. Patterson (admitted pro hac vice)               John H. Knight (No. 3848)
Robert J. Pfister (admitted pro hac vice)                 Robert C. Maddox (No. 5356)
KTBS LAW LLP, F/K/A KLEE, TUCHIN,                         Megan E. Kenney (No. 6426)
BOGDANOFF & STERN LLP                                     RICHARDS, LAYTON & FINGER, P.A.
1999 Avenue of the Stars, Thirty-Ninth Floor              920 N. King Street
Los Angeles, California 90067-6049                        Wilmington, Delaware 19801
Telephone: (310) 407-4000                                 Telephone: 302-651-7700
Facsimile: (310) 407-9090                                 Facsimile: 302-651-7701
Email:          dstern@ktbslaw.com                        Email: knight@rlf.com
                tpatterson@ktbslaw.com                    Email: maddox@rlf.com
                rpfister@ktbslaw.com                      Email: kenney@rlf.com


                                      Counsel for Mard, Inc. f/k/a KiOR, Inc.




1
         The Debtor in this Chapter 11 case, along with the last four digits of the Debtor’s federal tax identification
         number, is KiOR, Inc. (2233). The above-captioned Debtor’s mailing address is 13011 Bay Park Road, Pasadena,
         Texas 77507.


RLF1 25851580v.1
                   Case 14-12514-CSS           Doc 1058          Filed 08/19/21     Page 2 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                           §
                                                                 §     Chapter 11
KIOR, INC.,                                                      §
                                                                 §     Case No. 14-12514 (CSS)
                                                                 §
                                                                 §
                  Debtor.                                        §     Re: Docket No. ___
--------------------------------------------------------------

                       ORDER SCHEDULING OMNIBUS HEARING DATE

         Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following hearing date

in the above-captioned chapter 11 case:

          Date & Time                                            Location

September 15, 2021 at 12:30 p.m. (ET)                 U.S. Bankruptcy Court for the District of Delaware
                                                      824 North Market Street, 5th Floor, Courtroom 6
                                                      Wilmington, Delaware 19801




RLF1 25851580v.1
